Exhibit 10.3

Exhibit B

TRADEMARK CROSS-LICENSE AGREEMENT

 

 

BETWEEN

 

 

LONE STAR STEEL COMPANY, L.P.

 

 

AND

 

 

APOLO MECÂNICA E ESTRUTURAS S.A.

 

 

DATED AS OF [·]


--------------------------------------------------------------------------------




TRADEMARK CROSS-LICENSE AGREEMENT
BETWEEN
LONE STAR STEEL COMPANY, L.P. AND APOLO MECÂNICA E ESTRUTURAS S.A.

This Trademark Cross-License Agreement (this “Agreement”) is entered into
effective [•], 2006 by and between:

I.                                         ON THE ONE SIDE:

(a)                                  LONE STAR STEEL COMPANY, L.P., a Delaware
limited partnership, organized under the laws of the State of Delaware in the
United States of America, with offices at 5660 N. Dallas Parkway, Suite 500,
Dallas, TX 75248, herein represented by its undersigned legal representatives as
they solely declare, hereinafter referred to as “LSS”; and

II.                                     ON THE OTHER SIDE:

(b)                                 APOLO MECÂNICA E ESTRUTURAS S.A., a
corporation (sociedade anônima / stock corporation), organized under the laws of
the Federative Republic of Brazil, with offices at in the city of Lorena, State
of São Paulo, at Av. Dr. Léo de Affonseca Netto, 750, CEP 12600-000, herein
represented by its undersigned legal representatives as they solely declare,
hereinafter referred to as the “Company”.

LSS and the Company hereinafter jointly referred to as “PARTIES”, and each of
them, individually and indistinctly referred to as a “PARTY”.


WITNESSETH:

WHEREAS:

I.                                         Apolo Tubos e Equipamentos S.A.
(“Tubos”), a corporation (sociedade anônima / stock corporation), duly organized
and existing under the laws of the Federative Republic of Brazil, Lone Star
Brazil Holdings 2 Ltda., a limited liability company (sociedade empresária
limitada) organized under the laws of the Federative

2


--------------------------------------------------------------------------------




Republic of Brazil (“LSB 2”), the Company, Lone Star Technologies, Inc., a
Delaware corporation, GPC Participacoes S.A., a corporation (sociedade anônima /
stock corporation), organized under the laws of the Federative Republic of
Brazil, and Cirrus Participacoes Ltda., a limited liability company (sociedade
empresária limitada) organized under the laws of the Federative Republic of
Brazil are entering into that certain Contribution Agreement (the “Contribution
Agreement”), pursuant to which LSB 2 will acquire 50% of the common shares of
the Company in accordance with the provisions of the Contribution Agreement, to
carry out the development, construction, operation and management of a plant for
processing of carbon steel and alloy tubing and the operation and management of
other related business activities, and the Company and LSS are entering into a
Sales, Marketing and Supply Agreement (together with the Contribution Agreement
the “JV Agreements”);

II.                                     LSS intends to purchase products from
the Company and the Company intends to supply such products under a separate
agreement or agreements. In connection with the supply of such products, LSS
desires to license the Company to use certain trademarks listed on Schedule A to
this Agreement (the “LSS Marks”), pursuant to the terms and conditions set forth
under this Agreement; and

III.                                 The Company intends to purchase products
from LSS and LSS intends to supply such products under a separate agreement or
agreements. In connection with the supply of such products, the Company desires
to sublicense LSS to use certain trademarks listed on Schedule B to this
Agreement (the “Company Marks”), pursuant to the terms and conditions set forth
under this Agreement.

Now, therefore, in consideration of the representations, warranties, and
covenants herein contained, the PARTIES agree to enter into this Agreement,
which shall be governed by the following clauses and conditions:


SECTION I.                                  DEFINITIONS AND INTERPRETATION


SECTION 1.                           DEFINITIONS

1.1.                              The following words, expressions,
abbreviations with capital letters, not defined in other sections of this
Agreement, shall have the meaning ascribed to them in this Section 1.1, except
if otherwise herein expressly indicated or if the context is not compatible with
any significance herein indicated:

3


--------------------------------------------------------------------------------




 

Affiliate

 

of a specified person (the “Specified Person”) means any Person a) who, directly
or indirectly, controls, is controlled by, or is under common control with the
Specified Person, b) who, directly or indirectly, owns or controls fifty percent
(50%) or more of the Specified Person’s outstanding voting securities or equity
interests, c) of whom the Specified Person, directly or indirectly, owns or
controls fifty percent (50%) or more of the outstanding voting securities or
equity interests or d) who has the right, directly or indirectly, to appoint or
elect fifty percent (50%) or more of the Specified Person’s board of directors
or equivalent managing body.

 

 

 

Agreement

 

means this Trademark Cross-License Agreement.

 

 

 

Company

 

has the meaning set forth in the Preamble of this Agreement.

 

 

 

Company Marks

 

has the meaning set forth in Recital III to this Agreement.

 

 

 

Conflict

 

has the meaning set forth in Section 24.1 of this Agreement.

 

 

 

Contribution Agreement

 

has the meaning set forth in Recital I to this Agreement.

 

 

 

Effective Date

 

has the meaning set forth in Section 11.1 of this Agreement.

 

 

 

Governmental Authority

 

means any Brazilian or foreign federal, state, municipal, similar government,
governmental or non- or quasi-governmental regulatory or administrative
authority, political subdivision, agency or commission or any court, tribunal,
judicial or arbitration body, or any other Person authorized to act on behalf of
any of the foregoing, with jurisdiction in relation to the subject, Person or
asset in question.

 

 

 

ICC Rules

 

has the meaning set forth in Section 24 hereof.

 

 

 

INPI

 

has the meaning set forth in Section 13.3 of this Agreement.

 

 

 

JV Agreements

 

has the meaning set forth in Recital I to this Agreement.

 

 

 

Law

 

means any statute, law, treaty, ordinance, rule, regulation, instrument,
directive, decree, permit, agreement, Order or

 

4


--------------------------------------------------------------------------------




 

 

injunction of or with any Government Authority, and includes, without
limitation, rules or regulations of any regulatory or self-regulatory authority
compliance with which is required by law.

 

 

 

LIENS

 

means any lien, mortgage, pledge, guaranty, encumbrance, option, right of first
refusal and/or any other claim or right of any nature.

 

 

 

LSB 2

 

has the meaning set forth in Recital II to this Agreement.

 

 

 

LSS

 

has the meaning set forth in the Preamble of this Agreement.

 

 

 

LSS Marks

 

has the meaning set forth in Recital II to this Agreement.

 

 

 

Marks

 

means LSS Marks as set forth in Recital II to this Agreement and Company Marks
as set forth in Recital III to this Agreement.

 

 

 

Notice of Conflict

 

has the meaning set forth in Section 24.1 of this Agreement.

 

 

 

Party/Parties

 

has the meaning set forth in the Preamble of this Agreement.

 

 

 

Person

 

means any natural person, partnership, joint venture, limited liability company,
corporation, or any other entity or organization.

 

 

 

Term

 

has the meaning set forth in Section 11.1 of this Agreement.

 

 

 

Tubos

 

has the meaning set forth in Recital I to this Agreement.

 

 

 

Tubular Products

 

has the meaning ascribed to such term in the Contribution Agreement.


 


SECTION 2.                           INTERPRETATION

2.1.                              In this Agreement and in its respective
schedules, except when specifically otherwise provided:

5


--------------------------------------------------------------------------------




(i)                                     the table of contents and article and
section headings are for convenience only and shall not affect the
interpretation of this Agreement;

(ii)                                  references to any document, instrument or
agreement, including this Agreement shall include (a) all schedules to this
Agreement; and (b) all documents, instruments or agreements issued or executed
in replacement hereof or thereof, if existing;

(iii)                               references to a document or agreement,
including this Agreement, shall be deemed to include any amendment, restatement,
modification or supplement thereto entered into in accordance with the terms
thereof;

(iv)                              the words “include”, “includes” and
“including” are not limiting;

(v)                                 references to any Person shall include such
Person’s successors and permitted assigns, heirs and representatives;

(vi)                              the words “hereof”, “herein”, “hereunder” and
words of similar import shall refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(vii)                           references to “days” shall mean calendar days;

(viii)                        the singular includes the plural and the plural
includes the singular;

(ix)                                references to any laws, generally, shall
means laws in effect on the date of execution of this Agreement, and references
to any specific law shall mean such specific law in effect on the date of
execution of this Agreement; and

(x)                                   any reference to an article, section,
clause or exhibit is to the article, section, clause of, or to a schedule or
exhibit to this Agreement unless otherwise indicated.

6


--------------------------------------------------------------------------------





SECTION II.                              TRADEMARK LICENSE


SECTION 3.                           GRANT OF LICENSES

3.1.                              LSS grants to the Company a nonexclusive,
nontransferable, revocable, limited, royalty free license during the Term to use
the LSS Marks in connection with Tubular Products and the sale of goods and
services covered by the registrations referred to in Schedule A to this
Agreement anywhere in the world, provided that such use is limited to Tubular
Products manufactured at the locations in Brazil where the Company operates
steel fabrication and/or Tubular Products finishing facilities that are
identified in the JV Agreements or as otherwise mutually agreed.  The license
granted under this Section 3.1 is subject to the terms and conditions of the JV
Agreements. The Company has no right to permit or sublicense any third party to
use the LSS Marks, including, without limitation, by way of sub-license, and/or
assignment or otherwise, unless with the prior written approval of LSS. All
rights not expressly granted herein are reserved by LSS.

3.2.                              Within 30 days of the Effective Date, LSS will
file applications for the registration of the LSS Marks in Brazil.  Any such
application filed pursuant to this Section 3.2 and any trademark registration
issuing therefrom shall be considered LSS Marks, as such term is defined in this
Agreement.

3.3.                              The Company grants to LSS a nonexclusive,
nontransferable, revocable, limited, royalty free sublicense during the Term to
use the Company Marks in connection with Tubular Products purchased by the
Company from LSS and the sale of goods and services covered by the registrations
referred to in Schedule B to this Agreement at the locations in the United
States, provided that such use is limited to only Tubular Goods purchased by the
Company in accordance with the JV Agreements or as otherwise mutually agreed.
The sublicense granted under this Section 3.3 is subject to the terms and
conditions of the JV Agreements. LSS has no right to permit or license any third
party to use the Company Marks, including, without limitation, by way of
sub-license, and/or assignment or otherwise, unless the prior written approval
of the Company is obtained. All rights not expressly granted herein are reserved
by the Company.

3.4.                              Within 30 days of the Effective Date, the
Company will file applications for the registration of the Company Marks in the
United States.  Any such application filed pursuant to this Section 3.4 and any
trademark registration issuing

7


--------------------------------------------------------------------------------




therefrom shall be considered Company Marks, as such term is defined in this
Agreement.

3.5.                              From time to time each Party may develop or
acquire one or more trademarks and service marks for use with Tubular Products
manufactured or services provided in acccordance with the JV Agreements. Any
such trademarks shall be considered the Marks for the purposes of this
Agreement, and each Party expressly agrees to grant the other Party a license to
use such trademarks and/or service marks when requested. The terms and
conditions associated with such license shall be the same as contained in this
Agreement unless the Parties mutually agree otherwise.


SECTION 4.                           OWNERSHIP OF MARKS

4.1                                 The Company acknowledges the ownership
and/or right to use the LSS Marks by LSS. The Company agrees that it will do
nothing inconsistent with such ownership of LSS. For example, neither the
Company nor any company associated with the Company will file any application
for registration of a trademark or service mark that is the same as or similar
to the LSS Marks in English, Portuguese or any other language in any country.
The Company agrees that all use of the LSS Marks by the Company shall inure to
the benefit of and be on behalf of LSS and agrees to assist LSS in recording
this Agreement with appropriate government authorities. The Company agrees that
nothing in this Agreement shall give the Company any right, title or interest in
the LSS Marks other than the right to use the LSS Marks in accordance with the
terms herein. The Company agrees that it will not attack the title of LSS to the
LSS Marks or attack the validity of the license granted herein. The Company
further agrees to support LSS’s efforts to register and maintain the LSS Marks
in Brazil and any other country, provided that the Company is under no
obligation to register or maintain the LSS Marks in any such country on behalf
of LSS. The Company agrees to assign any and all rights which the Company may
obtain in the LSS Marks to LSS.  In the event that the Company incurs any
expenses related to the registration or maintenance of the LSS Marks, LSS agrees
to timely reimburse the Company for any such expenses.

4.2.                              LSS acknowledges the right to use the Company
Marks by the Company. LSS agrees that it will do nothing inconsistent with such
right to use of the Company. For example, neither LSS nor any company associated
with LSS will file any application for registration of a trademark or service
mark that is the same as or similar to the Company Marks in English, Portuguese
or any other language in any country. LSS agrees that all use of the Company
Marks by LSS shall inure to the benefit

8


--------------------------------------------------------------------------------




of and be on behalf of the Company and agrees to assist the Company in recording
this Agreement with appropriate government authorities. LSS agrees that nothing
in this Agreement shall give LSS any right, title or interest in the Company
Marks other than the right to use the Company Marks in accordance with the terms
herein. LSS agrees that it will not attack the title of the Company to the
Company Marks or attack the validity of the license granted herein. LSS further
agrees to support the Company’s efforts to register and maintain the Company
Marks in the USA and any other country, provided that LSS is under no obligation
to register or maintain the Company Marks in any such country on behalf of the
Company.  LSS agrees to assign any and all rights which LSS may obtain in the
Company Marks to the Company.  In the event that LSS incurs any expenses related
to the registration or maintenance of the Company Marks, the Company agrees to
timely reimburse LSS for any such expenses.

SECTION 5.                           QUALITY STANDARDS

5.1.                              The Company agrees that the nature and quality
of all services rendered by the Company in connection with the LSS Marks; all
goods sold by the Company under the LSS Marks; and all related advertising,
promotional and other related uses of the LSS Marks by the Company shall conform
to or exceed corresponding quality standards set by LSS.

5.2.                              LSS agrees that the nature and quality of all
services rendered by LSS in connection with the Company Marks; all goods sold by
LSS under the Company Marks; and all related advertising, promotional and other
related uses of the Company Marks by LSS shall conform to or exceed
corresponding quality standards set by the Company.

SECTION 6.                           QUALITY MAINTENANCE

6.1.                              The Company agrees to cooperate with LSS in
facilitating LSS appropriately monitoring the quality standards used by the
Company, to permit reasonable inspection of the Company’s operation, and to
supply LSS with specimens of all uses of the LSS Marks upon request. The Company
shall comply with all applicable laws and regulations and obtain all appropriate
government approvals pertaining to the sale, distribution and advertising of
goods and services covered by the license granted herein. The Company agrees
that the quality of any products sold with the LSS Marks shall be at least as
good as the quality of the goods and services marketed by LSS and shall conform
to any quality standards identified by LSS from time to time.

9


--------------------------------------------------------------------------------




6.2.                              LSS agrees to cooperate with the Company in
facilitating the Company’s appropriately monitoring the quality standards used
by LSS, to permit reasonable inspection of LSS’s operation, and to supply the
Company with specimens of all uses of the Company Marks upon request. LSS shall
comply with all applicable laws and regulations and obtain all appropriate
government approvals pertaining to the sale, distribution and advertising of
goods and services covered by the license granted herein. LSS agrees that the
quality of any products sold with the Company Marks shall be at least as good as
the quality of the goods and services marketed by the Company and shall conform
to any quality standards identified by the Company from time to time.

SECTION 7.                           FORM OF USE

7.1.                              The Company agrees to use the LSS Marks only
in the form and manner and with appropriate legends as are prescribed from time
to time by LSS, and not to use any other trademark or service mark in
combination with any of the LSS Marks without prior written approval of LSS.

7.2.                              LSS agrees to use the Company Marks only in
the form and manner and with appropriate legends as are prescribed from time to
time by the Company, and not to use any other trademark or service mark in
combination with any of the Company Marks without prior written approval of the
Company.

SECTION 8.                           INFRINGEMENT PROCEEDINGS

8.1.                              The Company agrees to promptly notify LSS of
any unauthorized use of the LSS Marks by others as it comes to the Company’s
attention. LSS shall have the sole right and discretion to bring infringement or
unfair competition proceedings involving the LSS Marks. As may be requested by
LSS from time to time, the Company agrees to assist LSS in any unfair
competition or infringement proceedings in the Federative Republic of Brazil.

8.2.                              LSS agrees to promptly notify the Company of
any unauthorized use of the Company Marks by others as it comes to LSS’s
attention. The Company shall have the sole right and discretion to bring
infringement or unfair competition proceedings involving the Company Marks. As
may be requested by the Company from time to time, LSS agrees to assist the
Company in any unfair competition or infringement proceedings in the United
States of America.

10


--------------------------------------------------------------------------------





SECTION 9.                           REPRESENTATIONS AND WARRANTIES OF LSS

9.1.                              LSS grants to the Company the following
representations and warranties:

9.1.1.                     Ownership.  LSS is the sole owner of or has the right
to use and sublicense the LSS Marks.  The LSS Marks are free of any LIENS and
are registered for the term of validity indicated in their respective
registration certificates. Nothing in this Agreement shall be deemed as an
obligation of LSS to renew the registration of any of the LSS Marks, which will
only be renewed at LSS’s sole and exclusive discretion, and LSS shall not be
liable to the Company for any expense, cost, or loss associated with LSS’s
exercise of such discretion.

9.1.2.                     Organization.  LSS is a limited partnership organized
under the laws of the state of Delaware, of the United States of America, with
offices at 15660 N. Dallas Parkway, Suite 500, Dallas, TX 75248;

9.1.3.                     Authorization.  LSS has the full power and necessary
authority to execute and deliver this Agreement and to perform the obligations
contained in this Agreement. LSS has the full capacity and does not depend on
any additional authorization to execute this Agreement.

9.1.4.                     Valid and Enforceable Agreement.  This Agreement was
executed by LSS and is a valid and enforceable obligation of LSS.

9.1.5.                     No Conflict; Consents.  The execution and delivery of
this Agreement by LSS and the completion of the operations described herein do
not:

(i)                                     breach or conflict with any
organizational or corporate document of LSS, or with any corporate resolution of
its respective shareholders or quotaholders, or any agreement, contract,
commitment, obligation, understanding, arrangement or restriction of any kind to
which LSS is a party or is subject to, or by which its respective assets or
properties are bound;

(ii)                                  to the actual knowledge of LSS, breach or
conflict with any law, decision or sentence issued by any Governmental
Authority, applicable to LSS or to its respective assets or properties; and

11


--------------------------------------------------------------------------------


(iii)                               to the actual knowledge of LSS, require any
consent, approval or authorization of, any Person or any Governmental Authority
or any registration before them.

Section 10.                    Representations and Warranties of the Company

10.1.                        The Company grants to LSS the following
representations and warranties:

10.1.1.               Ownership.  The Company is the sole owner of or has the
right to use and sublicense the Company Marks.  The Company Marks are free of
any LIENS and are registered for the term of validity indicated in their
respective registration certificates. Nothing in this Agreement shall be deemed
as an obligation of the Company to renew the registration of any of the Company
Marks, which will only be renewed at Company’s sole and exclusive discretion,
and the Company shall not be liable to LSS for any expense, cost, or loss
associated with the Company’s exercise of such discretion.

10.1.2.               Organization.  The Company is a corporation (sociedade
anônima / stock corporation), duly incorporated, validly existing and in good
standing under the laws of the Federative Republic of Brazil.

10.1.3.               Authorization.  The Company has the full power and
necessary authority to execute and deliver this Agreement and to perform the
obligations contained in this Agreement. The Company has the full capacity and
does not depend on any additional authorization to execute this Agreement.

10.1.4.               Valid and Enforceable Agreement.  This Agreement was
executed by the Company and is a valid and enforceable obligation of the
Company.

10.1.5.               No Conflict; Consents.  The execution and delivery of this
Agreement by the Company and the completion of the operations described herein
do not:

(i)                                     breach or conflict with any
organizational or corporate document of the Company, or with any corporate
resolution of its respective shareholders or quotaholders, or any agreement,
contract, commitment, obligation, understanding, arrangement or restriction of
any kind to which the Company is a party or is subject to, or by which its
respective assets or properties are bound;

12


--------------------------------------------------------------------------------




(ii)                                  to the actual knowledge of the Company,
breach or conflict with any law, decision or sentence issued by any Governmental
Authority, applicable to the Company or to its respective assets or properties;
and

(iii)                               to the actual knowledge of the Company,
require any consent, approval or authorization of, any Person or any
Governmental Authority or any registration before them.

Section 11.                    Term

11.1.                        This Agreement shall be effective when all of the
JV Agreements become effective and all of the conditions identified therein have
been fulfilled (the “Effective Date”) and shall continue for the term of the
Shareholders Agreement between LSB 2, Tubos, and the Company or until the date
of expiration of the registration of the Marks, whichever occurs first (the
“Term”) unless sooner terminated in accordance with Sections 11, 12 and 13.

Section 12.                    Termination for Cause

12.1.                        Either PARTY may terminate this Agreement and the
licenses granted herein if: (i) the other PARTY breaches any term or condition
of this Agreement and fails to cure such breach within ten (10) days after
receipt of written notice of the same; or (ii) the other PARTY becomes bankrupt,
or is the subject of proceedings for liquidation or dissolution, or ceases to
carry on business or becomes unable to pay its debts as they come due or upon
the winding-up sale, consolidation, merger or any sequestration by governmental
authority of the other PARTY. In addition, this Agreement shall terminate if the
aggregate of LSS’s ownership of the Company and LSS directors’ ownership of the
Company becomes less than forty five percent (45%) of the outstanding capital of
the Company.

Section 13.                    Effect of Termination

13.1.                        Upon termination of this Agreement, the Company
agrees to immediately discontinue all use of the LSS Marks and any term
confusingly similar thereto, and to delete the same from its corporate or
business name, to cooperate with LSS or its appointed agent to apply to the
appropriate authorities to cancel recording of

13


--------------------------------------------------------------------------------




the Agreement from all government records, to destroy all printed materials
bearing any of the LSS Marks, and that all rights in the LSS Marks and the
goodwill connected therewith, whether existing on the date hereof or created
thereafter by any means, shall remain the property of LSS.

13.2.                        Upon termination of this Agreement, LSS agrees to
immediately discontinue all use of the Company Marks and any term confusingly
similar thereto, and to delete the same from its corporate or business name, to
cooperate with the Company or its appointed agent to apply to the appropriate
authorities to cancel recording of the Agreement from all government records, to
destroy all printed materials bearing any of the Company Marks, and that all
rights in the Company Marks and the goodwill connected therewith, whether
existing on the date hereof or created thereafter by any means, shall remain the
property of the Company.

13.3.                        Upon termination of this Agreement the PARTIES
shall provide for the cancellation of the registration of this Agreement at the
National Institute of Industrial Property (“INPI”), and/or at any other
authority with which this Agreement may have been so recorded and/or registered.

Section 14.                    Indemnification

14.1.                        The Company shall defend, indemnify and hold
harmless LSS, its affiliates (other than the Company), and their officers,
employees, directors and agents (including paying reasonable attorneys’ fees,
costs, expenses and disbursements) from and against: (a) any third party claim
based on breach of warranty, strict liability, or products liability associated
with any products manufactured by the Company under the LSS Marks; or (b) any
claim under this Agreement against LSS by an Affiliate of the Company.

14.2.                        LSS shall defend, indemnify and hold harmless the
Company, its affiliates (other than LSS), and their officers, employees,
directors and agents (including paying reasonable attorneys’ fees, costs,
expenses and disbursements) from and against: (a) any third party claim based on
breach of warranty, strict liability, or products liability associated with any
products manufactured by LSS under the Company Marks; or (b) any claim under
this Agreement against the Company by an Affiliate of LSS.

14


--------------------------------------------------------------------------------




CHAPTER IV.                     FURTHER COVENANTS OF THE PARTIES


SECTION 15.                    INJUNCTION RELIEF

15.1.                        Each PARTY acknowledges that any breach of the
respective PARTY’s obligations under this Agreement concerning use of the Marks
or ownership of the Marks may cause the other PARTY irreparable harm not
compensable with money damages, and that in the event of such breach, the other
PARTY shall be entitled to seek injunctive relief, without bond, from any court
of competent jurisdiction.


SECTION 16.                    ASSIGNMENT

16.1.                        Neither PARTY shall assign or transfer its rights,
duties or obligations under this Agreement, whether by contract, operation of
law, merger, reorganization, liquidation, dissolution or sale of assets, without
the prior written consent of the other PARTY. Any purported assignment or
transfer of this Agreement without the prior written consent of the other PARTY
shall be null and void.

Section 17.                    Notices

17.1.                        Unless otherwise provided in this Agreement,
notices or other communications required to be given by any PARTY pursuant to
this Agreement may be delivered personally, sent by registered airmail (postage
prepaid), sent by a recognized air courier service, sent by facsimile
transmission, or sent by e-mail transmission to the address of the other PARTY
set forth below or such other address notified in lieu thereof. The dates on
which notices shall be deemed to have been effectively given shall be determined
as follows:


(A)                                  NOTICES GIVEN BY PERSONAL DELIVERY SHALL BE
DEEMED EFFECTIVELY GIVEN ON THE DATE OF PERSONAL DELIVERY.


(B)                                 NOTICES GIVEN BY REGISTERED AIRMAIL (POSTAGE
PREPAID) SHALL BE DEEMED EFFECTIVELY GIVEN ON THE SEVENTH (7TH) DAY AFTER THE
DATE ON WHICH THEY WERE MAILED (AS INDICATED BY THE POSTMARK).


(C)                                  NOTICES GIVEN BY AIR COURIER SHALL BE
DEEMED EFFECTIVELY GIVEN ON THE DATE OF DELIVERY (AS INDICATED BY THE AIRWAY
BILL).

15


--------------------------------------------------------------------------------





(D)                                 NOTICES GIVEN BY FACSIMILE OR E-MAIL
TRANSMISSION SHALL BE DEEMED EFFECTIVELY GIVEN ON THE FIRST (1ST) BUSINESS DAY
FOLLOWING THE DATE OF TRANSMISSION.

For the purpose of notice, the addresses of the PARTIES are as follows:

If to the Company:

Apolo Mecânica e Estruturas S.A.

Av. Dr. Leo de Affonseca Neto, 750 Mondesire –

12600-970 – Lorena/SP

Telefax: (55 12) 3153-2290

With a copy to (which shall not constitute notice for the purposes herein):

Apolo Tubos e Equipamentos S.A.

Av. Chrisóstomo Pimentel de Oliveira, nº 2.651, Pavuna

CEP 21650-000 Rio de Janeiro, RJ

Brasil

Telefax:  (21) 3452-9139

If to LSS:

Lone Star Technologies, Inc.

15660 N. Dallas Pkwy., Suite 500

Dallas, TX 75248

United States of America

Telefax:  972-770-6474

Attn:  General Counsel

With a copy to (which shall not constitute notice for the purposes herein):

Mary R. Korby

Weil, Gotshal & Manges, LLP

200 Crescent Court, Suite 300

Dallas, Texas  75201

Telefax:  214-746-7777

With a copy to (which shall not constitute notice for the purposes herein):

Marcos Flesch

Souza, Cescon Avedissian, Barrieu e Flesch - Advogados

Rua Funchal, 263 11° andar

04551-060 São Paulo, SP

Telefax: (55 11) 3089 6565

16


--------------------------------------------------------------------------------




or to such other person, address or telefax number as any party may specify by
notice in writing to the other.  All such notices, shall be deemed to have been
received (i) if by personal delivery on the day after such delivery, (ii) if by
courier services or overnight mail or delivery, on the day delivered, and (iii)
if by facsimile on the next day following the day on which such facsimile was
sent, provided that it is followed immediately by a confirmation by personal
delivery or overnight mail that is received pursuant to subclause (i) or (ii)
provided that if the date of receipt is not a Business Day at the place of the
principal office of the party receiving the notice, or if the receipt is after
5:00 p.m. on a Business Day, the notice or other communication shall be deemed
given, received, and effective on the next Business Day at the place of the
principal office of the addressee.

17.1.1.               Changes.  Any PARTY may by notice given in accordance with
Section 17.1 designate another address or Person for the receipt of the notices
hereunder.

SECTION 18.                    THIRD PARTY BENEFICIARIES

18.1.                        Except as expressly provided herein, this Agreement
is entered into solely between, and may be enforced only by the Company and LSS.
This Agreement shall not be deemed to create any rights or causes of action in
or on behalf of any third PARTIES, including without limitation, employees,
suppliers and customers of a PARTY, or to create any obligations of a PARTY to
any such third PARTIES.

Section 19.                    Severability

19.1.                        If any provision of this Agreement is held invalid
or otherwise unenforceable, the enforceability of the remaining provisions shall
not be impaired thereby and the illegal provision will be replaced with a legal
provision that encapsulates to the extent permitted by applicable law the
original intent of the PARTIES.

Section 20.                    Headings

20.1.                        The headings contained in this Agreement are for
reference only and shall not be deemed to be a part of this Agreement or to
affect the meaning or interpretation hereof.

17


--------------------------------------------------------------------------------




SECTION 21.                    COMPLIANCE WITH LAWS

21.1.                        Each PARTY agrees to comply with all applicable
laws including, but not limited to, U.S. Foreign Corrupt Practices Act and U.S.
export control laws and regulations.  No PARTY shall export or re-export any
item or any direct product thereof or undertake any transaction or service in
violation of any such laws and regulations.

Section 22.                    Independent Contractor

22.1.                        The relationship of the PARTIES under this
Agreement shall not constitute a partnership or joint venture. The relationship
of the PARTIES shall be determined solely by the JV Agreements. Neither PARTY is
an agent of the other PARTY and neither PARTY has right, power or authority,
expressly or impliedly, to represent or bind the other PARTY.

Section 23.                    Binding Effect


23.1.                        THIS AGREEMENT IS BINDING BETWEEN THE PARTIES AND
SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
AUTHORIZED ASSIGNEES.

Section 24.                    Dispute Resolution; Governing Law and
Jurisdiction


24.1.                        THE PARTIES SHALL MAKE EVERY EFFORT TO SETTLE
AMICABLY ANY AND ALL DISPUTES, CONTROVERSIES AND CONFLICTS ARISING OUT OF OR
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT, THE PERFORMANCE OR
NON-PERFORMANCE OF THE OBLIGATIONS SET FORTH HEREIN (INCLUDING ANY QUESTIONS
REGARDING ITS EXISTENCE, VALIDITY OR TERMINATION) (A “DISPUTE”).  EXCEPT AS
PROVIDED IN THIS SECTION 24.1, DISPUTES OR CLAIMS, IF ANY, WHICH CANNOT BE
SETTLED AMICABLY BETWEEN THE PARTIES, WITHIN THIRTY (30) DAYS AFTER WRITTEN
NOTICE OF SUCH DISPUTE HAS BEEN GIVEN BY ONE PARTY TO THE OTHER PARTY, SHALL BE
REFERRED TO AND FINALLY RESOLVED BY ARBITRATION IN SAO PAULO, BRAZIL UNDER THE
RULES OF ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC RULES”) FOR
THE TIME BEING IN FORCE.  THE ICC RULES SHALL BE DEEMED TO BE INCORPORATED BY
REFERENCE INTO THIS SECTION 24.1.  THE TRIBUNAL SHALL CONSIST OF THREE (3)
ARBITRATORS.  EACH OF “THE COMPANY” AND LST SHALL APPOINT ONE (1) ARBITRATOR AND
THE ARBITRATORS APPOINTED BY “THE COMPANY” AND LST SHALL APPOINT THE THIRD (3RD)
ARBITRATOR.  THE COSTS OF THE ARBITRATION, INCLUDING ADMINISTRATIVE AND
ARBITRATOR’S FEES, SHALL BE SHARED EQUALLY BY THE PARTIES.  EACH PARTY SHALL
BEAR THE COSTS OF ITS OWN ATTORNEY’S FEES AND EXPERT WITNESS FEES.  THE
ARBITRATION PROCEEDINGS SHALL BE IN ENGLISH AND PORTUGUESE AND ALL PLEADINGS AND
WRITTEN EVIDENCE SHALL BE IN

18


--------------------------------------------------------------------------------





ENGLISH AND PORTUGUESE.  THE PARTIES AGREE THAT THE ARBITRATION SHALL BE KEPT
CONFIDENTIAL AND THAT THE EXISTENCE OF THE PROCEEDING AND ANY ELEMENT OF IT
(INCLUDING BUT NOT LIMITED TO ANY PLEADINGS, BRIEFS OR OTHER DOCUMENTS SUBMITTED
OR EXCHANGED, ANY TESTIMONY OR OTHER ORAL SUBMISSIONS, AND ANY AWARDS) SHALL NOT
BE DISCLOSED BEYOND THE TRIBUNAL, THE ICC, THE PARTIES, THEIR COUNSEL AND ANY
PERSON NECESSARY TO THE CONDUCT OF THE PROCEEDING, EXCEPT AS MAY BE LAWFULLY
REQUIRED IN JUDICIAL PROCEEDINGS RELATING TO THE ARBITRATION OR OTHERWISE, OR AS
REQUIRED BY APPLICABLE LAW.  THE DECISION OF THE TRIBUNAL SHALL BE FINAL,
BINDING AND ENFORCEABLE UPON THE PARTIES AND JUDGMENT UPON ANY AWARD RENDERED BY
THE TRIBUNAL MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IN THE
EVENT THAT THE FAILURE OF A PARTY TO THIS AGREEMENT TO COMPLY WITH THE DECISION
OF THE TRIBUNAL REQUIRES THE OTHER PARTY TO APPLY TO ANY COURT FOR ENFORCEMENT
OF SUCH AWARD, THE NON-COMPLYING PARTY SHALL BE LIABLE TO THE OTHER FOR ALL
COSTS OF SUCH LITIGATION INCLUDING ATTORNEYS’ FEES.  THE PARTIES MAY APPLY TO
ANY COURT OF COMPETENT JURISDICTION IN ACCORDANCE WITH THIS SECTION 24.1 FOR
TEMPORARY OR PERMANENT INJUNCTIVE OR PRELIMINARY RELIEF, WITHOUT BREACH OF THIS
SECTION 24. OR ABRIDGEMENT OF THE POWERS OF THE TRIBUNAL.  FOR THE PURPOSES OF
OBTAINING TEMPORARY OR PERMANENT INJUNCTIVE OR PRELIMINARY RELIEF AND WITHOUT
ABRIDGEMENT OF THE POWERS OF THE TRIBUNAL, THE PARTIES ELECT THE COURTS OF THE
CITY OF SAO PAULO, STATE OF SAO PAULO, WITH THE EXPRESS WAIVER OF ANY OTHER
COURTS, NO MATTER HOW PRIVILEGED THEY MAY BE.  EXCEPT FOR APPLICATIONS REGARDING
PRELIMINARY OR INJUNCTIVE RELIEF, NEITHER PARTY SHALL BE ENTITLED TO COMMENCE OR
MAINTAIN ANY ACTION IN ANY COURT OF LAW UPON ANY MATTER IN DISPUTE UNTIL SUCH
MATTER SHALL HAVE BEEN SUBMITTED TO, AND FINALLY DETERMINED UNDER, THE DISPUTE
RESOLUTION AND ARBITRATION PROCEDURES IN THIS SECTION 24.  PROCESS MAY BE SERVED
ON EITHER PARTY IN THE MANNER SET FORTH IN THIS AGREEMENT OR BY SUCH OTHER
METHOD AUTHORIZED BY APPLICABLE LAW OR COURT RULE.


24.2.                        THIS AGREEMENT SHALL BE CONSTRUED ACCORDING TO AND
GOVERNED BY THE LAWS OF THE FEDERATIVE REPUBLIC OF BRAZIL.

Section 25.                    Amendment

25.1.                        Amendments to this Agreement and the other
contracts contemplated herein may be made only by a written agreement in English
and Portuguese signed by duly authorized representatives of each of the PARTIES.


SECTION 26.                    LANGUAGE

26.1.                        This Agreement is written and executed in
Portuguese and English and the two versions shall have equal validity. In the
event of any inconsistency between the two versions, the English version should
prevail.

19


--------------------------------------------------------------------------------




Section 27.                    Publicity

27.1.                        Neither PARTY shall use the other PARTY’s name or
Marks or refer to the other PARTY directly or indirectly in any media release,
public announcement, or public disclosure relating to this Agreement, including
in any promotional or marketing materials, customer lists or business
presentations without the prior written consent of the other PARTY prior to each
such use or release.  Neither PARTY shall make any public statements about this
Agreement or its relationship with the other PARTY without the other PARTY’s
prior written  approval, except as required by law.


SECTION 28.                    WAIVER

28.1.                        Unless otherwise provided for, failure or delay on
the part of any PARTY to exercise any right or privilege under this Agreement
shall not operate as a waiver of such right or privilege nor shall any partial
exercise of any right or privilege preclude any further exercise thereof. Any
waiver by a PARTY of a breach of any term or provision of this Agreement shall
not be construed as a waiver by such PARTY of any subsequent breach, its rights
under such term or provision, or any of its other rights hereunder.

Section 29.                    Counterparts

29.1.                        This Agreement may be executed in any number of
counterparts, each of which shall be an original, and such counterparts together
shall constitute one and the same instrument. Execution may be effected by
delivery of facsimiles of signature pages, which shall be deemed originals in
all respects.

Section 30.                    Registration of the Agreement

30.1.                        This Agreement shall be submitted by the Company to
the INPI for registration within thirty (30) days of the date of its execution.
Any costs, fees and/or expenses related to or necessary for the accomplishment
of such registrations shall be borne by the Company.

30.1.1.               The PARTIES hereby undertake to perform all actions,
including the preparation and execution of any documents necessary or advisable
for the registration of this Agreement with the appropriate authorities.

20


--------------------------------------------------------------------------------




SECTION 31.                    SPECIFIC PERFORMANCE

31.1.                        The performance of the obligations provided herein
may be specifically required by the nondefaulting PARTY, in accordance with
Articles 461, 461 A, 632, and 639 of the Brazilian Civil Procedure Code (“Código
de Processo Civil”).

Section 32.                    Entire Agreement

32.1.                        This Agreement and the JV Agreements contemplated
herein constitute the entire agreement among all PARTIES with respect to the
subject matters set forth herein and supersede all prior discussions, notes,
memoranda, negotiations, understandings and all the documents and agreements
between them relating to the same. All documents, agreements, understandings and
correspondence between the PARTIES with respect to the subject matters set forth
herein and prior to the execution of this Agreement shall, with the exception of
any non-disclosure/confidentiality undertakings, become null and void
automatically when this Agreement enters into effect.

[The remaining portion of this page intentionally blank.]

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Trademark Cross-License Agreement as of the Effective Date.

 

LONE STAR STEEL COMPANY, L.P.

 

 

 

 

By:   Lone Star Steel Company General, LLC, its
general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

APOLO MECÂNICA E ESTRUTURAS S.A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


Schedule A

to the Trademark Cross-License Agreement

entered into Between

Lone Star Steel Company, L.P. and Apolo Mecânica E Estruturas S.A.

LSS Marks

Trademark

 

Country of Registration

 

Application No./REG. NO

 

Owner

 

 

 

 

 

 

 

The Tubular Experts

 

USA

 

Reg. No. 2552909 03/26/02

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

The Tubular Experts

 

USA

 

Reg. No. 2248090 05/25/99

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

LSX50

 

USA

 

Reg. No. 2578713 6/11/02

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

LSX40

 

USA

 

Reg. No. 2578712 6/11/02

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

LSX110

 

USA

 

Reg. No. 2553933 3/26/02

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

LSX95

 

USA

 

Reg. No. 2553932 3/26/02

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

LSX80

 

USA

 

Reg. No. 2553931 3/26/02

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

LSS and Design

 

USA

 

Reg. No. 1715004 9/15/92

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

H2S-100

 

USA

 

Reg. No. 1956657 2/13/96

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

H2S-95

 

USA

 

Reg. No. 1805098 11/16/93

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

H2S-90

 

USA

 

Reg. No. 1968712 4/16/96

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

STARLOY

 

USA

 

Reg. No. 0983686 5/14/74

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

STARDOM

 

USA

 

Reg. No. 0919694 9/7/71

 

Lone Star Steel Company, L.P.

 

A-1


--------------------------------------------------------------------------------




 

LONE STAR STEEL COMPANY, L.P.

 

USA

 

Reg. No. 0710435 1/31/61

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

STARWELD

 

USA

 

Reg. no. 0712386 3/14/61

 

Lone Star Steel Company, L.P.

 

A-2


--------------------------------------------------------------------------------


Schedule B

to the Trademark Cross-License Agreement

entered into between

Lone Star Steel Company, L.P. and Apolo Mecânica E Estruturas S.A.

Company Marks

Trademark

 

Country of Registration

 

Application No./REG. NO

 

Owner

 

 

 

 

 

 

 

Apolo

 

Brazil

 

811089479

 

Apolo Tubos e Equipamentos S.A.

 

 

 

 

 

 

 

Tubos Apolo

 

Brazil

 

816891990

 

Apolo Tubos e Equipamentos S.A.

 

 

 

 

 

 

 

Apolo

 

Brazil

 

817408894

 

Apolo Tubos e Equipamentos S.A.

 

 

 

 

 

 

 

Apolo

 

Brazil

 

818038756

 

Apolo Tubos e Equipamentos S.A.

 

 

 

 

 

 

 

Apolo

 

Brazil

 

825500419

 

Apolo Tubos e Equipamentos S.A.

 

 

 

 

 

 

 

Apolo

 

Brazil

 

825683203

 

Apolo Tubos e Equipamentos S.A.

 

B-1


--------------------------------------------------------------------------------